EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Members of the Profit Sharing and Retirement Committee Territorial Bancorp Inc.: We consent to the incorporation by reference in the registration statement No.333-168839 on FormS-8 of Territorial Bancorp Inc. of our report dated June27, 2014, with respect to the statements of net assets available for benefits of the Territorial Savings Bank 401(k) Plan as of December31, 2013 and 2012, the related statements of changes in net assets available for benefits for the years then ended, and the supplemental schedule of ScheduleH, line4i – schedule of assets (held at end of year) as of December31, 2013, which report appears in the December31, 2013 annual report for Form11-K of the Territorial Savings Bank 401(k) Plan. /s/ KPMG LLP Honolulu, Hawaii June27, 2014
